Citation Nr: 0011524	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  96-32 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from 
March 14, 1995 to December 19, 1996, and on and after 
February 1, 1997 for traumatic arthritis of the left knee 
with partial synovectomy and residuals of medial plica.

2.  Entitlement to an evaluation in excess of 10 percent from 
March 14, 1995 to May 29, 1996, from July 1, 1996 to December 
12, 1996, and on and after February 1, 1997 for traumatic 
arthritis of the right knee with debridement of scar tissue 
with partial synovectomy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972, and from June 1974 to June 1978.

The current appeal arose from a June 1995 rating decision of 
the Department of Veterans Appeals (VA) Regional Office (RO) 
in Oakland, California.  The RO granted entitlement to an 
increased evaluation of 20 percent for traumatic arthritis of 
the left knee effective March 14, 1995, and denied 
entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee.

In February 1997 the RO granted entitlement to a temporary 
total convalescence evaluation pursuant to the criteria of 
38 C.F.R. § 4.30 (1999) for traumatic arthritis of the left 
knee with partial synovectomy and removal of medial plica 
effective from December 20, 1996 through January 31, 1997, 
and reinstated the previous 20 percent effective February 1, 
1997.  The RO also granted entitlement to a temporary total 
convalescence evaluation pursuant to the criteria of 
38 C.F.R. § 4.30 for traumatic arthritis of the right knee 
with debridement of scar tissue with partial synovectomy 
effective from December 13, 1996 through January 31, 1997, 
and reinstated the previous 10 percent evaluation effective 
February 1, 1997.  The RO also granted entitlement to special 
monthly compensation pursuant to the criteria of 38 U.S.C.A. 
§ 1114(s) (West 1991 & Supp. 1999); 38 C.F.R. § 3.350(i) 
(1999) at the housebound rate on account of knee surgery 
rated 100 percent disabling and additional service-connected 
disability of the left knee independently ratable at 60 
percent or more from December 20, 1996 through January 31, 
1997.

In February 1997 the veteran presented oral testimony before 
a Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.




In May 1998 the RO granted entitlement to a temporary total 
convalescence evaluation pursuant to the criteria of 
38 C.F.R. § 4.30 for traumatic arthritis of the right knee 
with debridement of scar tissue with partial synovectomy 
effective from May 30, 1996 to June 30, 1996, and reinstated 
the previous 10 percent evaluation effective July 1, 1996.

In August 1999 the RO affirmed the 20 percent evaluation for 
traumatic arthritis of the left knee with partial synovectomy 
and removal of medial plica, and the 10 percent evaluation 
for traumatic arthritis of the right knee with debridement of 
scar tissue with partial synovectomy.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the veteran's claims of 
entitlement to increased evaluations for his bilateral knee 
disabilities are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected bilateral knee disabilities (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claims for increased 
evaluations for those disabilities are well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board's review of the evidentiary record discloses that 
the VA examinations on file are extremely brief and do not 
give an adequate clinical foundation upon which to consider 
the claimant's appeal.  The most recent examination of record 
shows the examiner provided a rather brief statement for each 
knee referable to DeLuca v. Brown, 8 Vet. App. 202 (1995) 
considerations.

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

The RO has rated the veteran's bilateral knee disabilities 
under the hyphenated codes 5257-5010.  Diagnostic code 5010 
which contemplates disability due to traumatic arthritis is 
predicated on loss of range of motion.  The Court has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  Johnson v. Brown, 9 
Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The most recent, and earlier examinations of record 
are considerably wanting with respect to addressing the 
DeLuca, supra, considerations.

The Board is of the opinion that a contemporaneous 
comprehensive examination of 
both knees would materially assist in the adjudication of the 
claimant's appeal.



Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring consideration of the issues 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his bilateral knee traumatic 
arthritis.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist(s) for the purpose 
of ascertaining the current nature and 
extent of severity of his bilateral knee 
disabilities.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
examiner must annotate the examination 
report that he/she was provided with the 
claims file for review.  Any further 
indicated special studies should be 
conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected bilateral knee disabilities in 
light of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Do the service-connected 
bilateral knee disabilities involve 
only the joint structure, or do they 
also involve the muscles and nerves?

(b) Do the service-connected 
bilateral knee disabilities cause 
weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiner comment on 
the severity of these manifestations 
on the ability of the appellant to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, 
the examiner must so indicate.


(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disabilities, the presence 
or absence of changes in condition of 
the skin indicative of disease due to 
the service-connected bilateral knee 
disabilities, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected bilateral knee 
disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected bilateral knee 
disabilities, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment 
caused by the service-connected 
disability.  If the functional 
impairment created by the nonservice-
connected problem cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for the veteran's 
bilateral knee disabilities with 
documentation of their consideration of 
the applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


